                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF TEXAS
                           DALLAS DIVISION

ZACHARY M. SPIVEY,                     §
    Plaintiff,                         §
                                       §
v.                                     §       Case No. 3:19-cv-1256-N-BT
                                       §
ABSENTIA PICTURES LLC,                 §
    Defendant.                         §

     ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

      The Court has under consideration the Findings, Conclusions, and

Recommendation of United States Magistrate Judge Rebecca Rutherford dated

November 15, 2019. The Court has reviewed the Findings, Conclusions, and

Recommendation for plain error. Finding none, the Court accepts the Findings,

Conclusions, and Recommendation of the United States Magistrate Judge. It is

therefore ordered that the pro se answer of defendant Absentia Pictures, LLC is

stricken.



      SO ORDERED, this 20th day of December, 2019.



                                           _________________________
                                           DAVID C. GODBEY
                                           UNITED STATES DISTRICT JUDGE




                                       1
